DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-16 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various method for fitting hearing devices for patients thereon, for example DE10147811. However, the prior art of record fails to teach claim 1, a method for fitting a hearing assist device for a patient, comprising: storing a plurality of images of computer readable codes on the patient's computing device, each of the computer readable codes containing: a) identifying information for the patient's hearing assist device; and b} patient-specific hearing assist device audiological data; displaying one of the plurality of images on the patient's computing device; with a camera on a patient's computing device, acquiring an image of the displayed computer readable code; processing the image on the patient's computing device to extract both the identifying information and at least one piece of audiological data; verifying that the identifying information in the computer readable code matches the particular hearing assist device; and only if a match is verified, transmitting instructions or information from the patient's computing device to the patient's hearing assist device based on the  method for fitting a hearing assist device for a patient, comprising: displaying patient-specific hearing assist device audiological data in a computer readable code; with a camera on a patient's computing device, acquiring an image of the displayed computer readable code; processing the image on the patient's computing device to extract at least one piece of audiological data; and transmitting instructions or information from the patient's computing device to the patient's hearing assist device based on the extracted audiological data, thereby adjusting at least one audiological parameter setting on the patient's hearing assist device; the method performed in a system comprising an audiologist's computing system having an audiologist's display controlled by a system processor, the audiologist's computing system not being able to remotely configure the patient's hearing assist device without the permission of the patient, the method further comprising using the system processor to generate the computerInventor: Andreas PerscheidApp. No.: 16/600,703 Page 6 of 9 readable code with patient-specific hearing assist device audiological data therein, wherein the audiologist's computing system comprises an audiologist's camera, the method further comprising using the audiologist's camera to acquire a second computer readable code.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699